Title: From John Adams to Matthew Robinson-Morris, 4 March 1786
From: Adams, John
To: Robinson-Morris, Matthew


     
      
       Sir
       Grosvenor Square March 4th 1786
      
      Among all the Pamphlets which have been written Since the Peace—I cannot recollect One, before the Address to the Landed Interest &c—which did not appear to me to be written with an express Intention to deceive the Nation by concealing Some real danger or holding out Some false hope, in order to recommend One Candidate for the Ministry, or Surpress another. You will not be Surprized at the Impression it has made upon me, when I Confess to you, that though I admire the Candour & Wisdom which appear in it, in General.— I am extreamely hurt by certain Passages which relate to my own Country
      If it is a fact that the Sciences arose in the East and have travelled Westward, this was probably a mere accident not arising from any necessary cause in Nature; and ought not to discourage the Friends of human Improvements from indeavouring to Propogate them Northward, and Southward, and Eastward, too as well as Westward. those whose Minds were turned lately to America, by Such an Idea only—may be as easily diverted from it: But he who Considers a vast Continent unpeopled, with Every advantage of Clymate, Soil, and Situation, for the Accommodation of human Life and the Enjoyment of Liberty, Arts, Sciences and Commerce; where Despotism and Superstition have not yet established their Thrones. if he has any degree of Philanthropy or Philosophy will be anxious that Virtue may be there preserved and no Improper Principles or Education Introduced
      
      that Independance was neither sought nor desired, but was forced upon America is very true. She was happy in her Liberty and desired no more. She was not yet Smitten with the Charms of Ambition and Avarice enough to think of Wading in Blood to Obtain them there is nevertheless with Submission, neither “Sense nor Reason” in the Saying that Independance has come too Soon by a Century on that Country. In a Century, according to Every Principle of Population there will be an Hundred Millions of free Inhabitants, a Number that upon Such a Revolution must have crumbled into twenty different Nations and it would have Cost every two or three of them as long a War to have Settled the disputes amongst them as it has to Seperate them from Great Britain— in Such a case they would have been Infinitely more perplexed and Embarrassed, than they are Now. Such Enormous Masses of Mankind are not to be managed. What is Still worse British Governments would in twenty Years more have introduced Manners and Habits which would have been incureable and a revolution after that Period would have only Substituted One System of Vice Folly and Tyranny for another, the appearances of Perplexity and Embarrassment to which you allude arise from Causes which are not known and would not be beleived in this Country— the first is a Preference of Liberty to Commerce, the 2d is an aversion to hurt the Commerce Revenue and the Power of Great Britain.— they know the nature of a Free Government too well to give an unlimited Sovereignty to a Body constituted as Congress is. they are justly apprehensive that Aristocracies or Still worse Governments would Grow out of it. Unlimited Powers to that Senate would Soon remove the Difficulties from their Commerce: But enjoying every necessary and Comfort of Life from their Agriculture, they had rather their Commerce Should Labour, than their Liberty be endangered.— All their difficulties Arise from the mistaken Policy of G— Britain. these might easily be removed by Measures of Retaliation and by transfering their Trade from England to France Germany and other Nations of Europe. they are loth to do this with out an apparent necessity, Time may improve the Confederation as well as the Seperate Constitutions, but there is as much order at Present as in any Country I know: and Why Should they Hazard the Principles of Liberty from an Impatience to Grow Suddenly Rich—?
      You are apprehensive that they may find it difficult to discharge or Support their Debt. it would be easy to demonstrate that they are able to discharge the last farthing of it in ten Years. Principle and

Interest. Nay from the best Information from all the Principle States, and from the Measures already taken and now taking there is not a doubt but that it will be done.— and what a Phenomenon will that People be without a Debt and almost without a Tax,—for the Charges of Government are not in that Country as they are in this—
      you ask Whether the Dependance & Friendship of the 13 states, are not turnd into a violent Enmity and Aversion?— I answer with the Utmost Sincerity they are not.— On the Contrary it is the ardent Wish of that Country to Live in Friendship with this. and they have a Great Reluctance to entering into Closer Connections Commercial or Political with France Spain & Holland, because they do not wish to See England humbled and depressed in the manner they know She must be, if they Should take a part against her. they will try to persuade this Country to see and Pursue her own Interests: But if neither they nor you can open her eyes, they will as they ought to look out for themselvs and it is in their Power to take such measures for encouraging their own Manufactures and Navigation, and to Enter into Such Commercial Treaties with other Powers, as would never be recovered by G— B— Leaving all Political Arrangements out of the Question
      My Fellow Citizens, since the Peace—desirious of Enjoying its Blessings in tranquility have made but little Noise at home or abroad— after so long an Exertion they had need of repose. their time and thoughts have been employed in repairing the Ravages of War, and I have the pleasure to assure you from the best Authorities, that their Labours have had such success as to have repaired and rebuilt their Burnt Towns in a more commodious and Beautifull manner than before their destruction, repaird their Fences, and replaced their Stocks upon their Plantations, revived their Fisheries and their Manufactures of Pot Ash—pursued the Commerce in Peltries, and in various other Ways reestablished the Conveniences of Life at the Same time that they have been able to remit to England immense quantities of the Produce of their Agriculture. that Industry which for three years past has been exerted in Reparation will in future be employed in Production, and the Exports will Increase with a rapidity beyond the expectations of Europe.
      I Shall not Controvert your Applauses of Ireland: but it should be remembered that Irish Liberty as well as Dutch Liberty has been purchased with American Blood and that Whatever She has done resembling What is delivered down to Us of Ancient Greece and

Rome, She Learnd from American Precept and Example. I respect and Esteem Ireland as much as any Friend She has: but I will venture to Say that She will no longer be usefull to England if America is made hostile. America has and must have from various Causes great Influence in Ireland and Holland, and England may depend upon the Enmity of the Latter and cannot depend upon the friendship of the former—if America Should be driven into the defensive Alliance of France Spain and Holland. there is Indeed a new order of things arisen in the World, Which British Statesmen do not Comprehend. they turn their Eyes willfully from it:—but twenty Years time will force it upon their Observation and their Feelings—if it is not attended to now. the British Empire never Saw a more critical moment than this— Salvation I beleive to be now in her Power, but if neglected only two years, it will be lost in my opinion forever—
     
     
      
       March 20th 1786—
      
      The two preceeding Sheets I had written on the 4th of this Month and delayed to proceed till I should have your answer to my Letter of the 2d.— this Morning Mr Partridge called upon me with your favour of the 18th. full of the Wisest sentiments Your Letters to me will never be too long, I will take an early opportunity to answer this more Particularly— the Removeall of every Obstacle to a sincere and Lasting Friendship between England and America is the only public measure which according to my feeble Sight; is necessary to the lasting Peace, Liberty and Safety of my Country and which consequently engrosses my attention. I can Say with truth and Sincerity that it will not be the fault of me or my Constituents if it is not accomplished
      I am Sir with Great Esteem— / Yours &c &c—
     
    